Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/846877, filed on 04/13/2020. Claims 1-19 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, a transition phrase is missing as it is unclear what the phrase “which adapts to” means. It is noted that for the sake of prosecution, the examiner will consider the phrase “which adapts to” as “comprising”.
Claims 2-16 are rejected under 35 U.S.C. 112(b) due the reasoning stated above and due to dependency on Claim 1.

Regarding Claim 6, 
The term “excessive” in claim 6 is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase "excessive movement and vibration" has been rendered indefinite due to the lack of definition of the term "excessive”.
Regarding Claim 12, 
Claim 12 recites in the preamble the subcombination of an “engine adapter” that is inconsistent with the body of the claim that recites limitations directed to the combination of the aircraft engine and a T-Square brace.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a T-Square brace is not an inherent component of the aircraft engine.

Regarding Claim 15,
Claim 15 recites in the preamble the subcombination of an “engine adapter” that is inconsistent with the body of the claim that recites limitations directed to the combination of the engine adapter and aircraft fuselage.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an aircraft fuselage is not an inherent component of the engine adapter. 

Regarding Claim 17,
The term “securely” in claim 17 is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase "securely attaching" has been rendered inde”.
The second aircraft of Claim 17 is not positively claimed, so for the purpose of prosecution, the examiner will consider prior art as long as the mount is capable of attaching to a second aircraft.
Claims 18 is rejected under 35 U.S.C. 112(b) due the reasoning stated above and due to dependency on Claim 17.

35 U.S.C. 112(b) rejections while invoking 35 U.S.C. 112(f)
Regarding Claim 4,
Claim limitation “means for attaching the tubular member at the front end of the skeletal framework” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	
Regarding Claim 16,
Claim limitation “means for attaching the rear stiffeners to the fuselage of the aircraft” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	
Regarding Claim 17,
Claim limitation “means for securely attaching” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 

Regarding Claim 18,
Claim limitation “means for retrofitting electrical, control, and fuel line connections of the second aircraft to mate the aircraft engine of the first aircraft” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zameroski et al. (US 10144526 B2) .

Regarding Claim 1, Zameroski teaches an engine adapter for an aircraft, which adapts to:
	a skeletal framework (Fig. 2A elements 216) configured to support an aircraft engine of a first aircraft (“Each forward strut subassembly 216 includes one or more individual struts 218 for forming a left truss subassembly, a right truss subassembly, and an upper truss subassembly which collectively support and/or retain an aircraft engine, gearbox, or portions thereof”, Col. 3 lines 65-67 and Col 4. lines 1-2);
	one or more rear stiffeners attached to a rear end of the skeletal framework (Fig. 6B element 506A);
	one or more forward stiffeners attached to the front end of the skeletal framework (Fig. 6B element 504A);
	wherein the skeletal framework is configured for installation to a second aircraft to retrofit the engine of the first aircraft to the second aircraft (“Aircraft 100 is merely exemplary in design, and may include any type or model of fixed wing turboprop aircraft, for example, not limited those having a particular horsepower (hp) engine class”, Col. 2 lines 62-65).
It is noted that due to the “configured for” language, the examiner will consider prior art that is capably of completing the function, even if not explicitly stated by the prior art. 


Regarding Claim 2, Zameroski teaches the limitations set forth in Claim 1 and further discloses the skeletal framework comprises multiple tubular members (Fig. 2A elements 218) joined to the forward stiffeners at the front end of the skeletal framework and joined to the rear stiffeners at the rear end of the skeletal framework (Shown in Fig. 6B).

Regarding Claim 3, Zameroski teaches the limitations set forth in Claim 2 and further discloses the forward stiffeners attach to a ring member (Fig. 202C elements 202 and 214) at the front end of the skeletal framework. 

Regarding Claim 4, Zameroski teaches the limitations set forth in Claim 3 and further discloses means for attaching the tubular members to the ring member at the front end of the skeletal framework (Shown in Fig. 2A).

Regarding Claim 5, Zameroski teaches the limitations set forth in Claim 4 and further discloses one or more bracket members (Fig. 6B element 504) configured to grip the ring member.

Regarding Claim 6, Zameroski teaches the limitations set forth in Claim 5 and further discloses the one or more bracket members includes a right bracket assembly (Fig. 2A bottom right elements 206 and 216) and a left bracket assembly which attach to the skeletal framework (Fig. 2A bottom left elements 206 and 216), and are configured to support the aircraft engine and provide a secure fitment, preventing excessive movement and vibration during use. 

Regarding Claim 7, Zameroski teaches the limitations set forth in Claim 6 and further discloses the one or more bracket members includes a top bracket assembly (Fig. 2A top elements 206 and 216), which attaches to the skeletal framework (Attaches via elements 238 and 504 in Figs 2A and 6Band is configured to support the aircraft engine.

Regarding Claim 8, Zameroski teaches the limitations set forth in Claim 7 and further discloses the one or more bracket members includes one or more single mounting brackets with fingers (Fig. 6B bracket 504 shows “finger” members 504A) which are configured to grab and support the aircraft engine.

Regarding Claim 9, Zameroski teaches the limitations set forth in Claim 5 and further discloses the one or more bracket members (Structure shown in Fig. 2B) are TIG welded onto the ring member. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." 
See MPEP § 2113.

Regarding Claim 15, Zameroski teaches the limitations set forth in Claim 8 and further discloses the rear stiffeners at the rear end of the skeletal framework are fastened to the fuselage of the aircraft (“The aircraft includes a fuselage body propelled using one or more turboprop propulsion systems”, Col. 2 lines 50-51; Fig. 1B shows the engine/adapter system fastened to the fuselage although not directly).

Regarding Claim 16, Zameroski teaches the limitations set forth in Claim 15 and further discloses means for attaching the rear stiffeners to the fuselage of the aircraft (“The aircraft includes a fuselage body propelled using one or more turboprop propulsion systems”, Col. 2 lines 50-51; Fig. 1B shows the engine/adapter system fastened to the fuselage although not directly).

Regarding Claim 17, Zameroski teaches a system for retrofitting an aircraft engine to an aircraft, the system comprising:
	a circular member having a diametrical surface (Fig. 202C elements 202 and 214) to receive an aircraft engine of a first aircraft;
	a plurality of longitudinal members (Fig. 2A elements 218) each having a first end and a second end;
	means for securely attaching the first ends in a circumferentially spaced apart manner to the diametrical surface such that the second ends extend transversely from the circular member in a first direction (Shown in Fig. 2A);
(“Aircraft 100 is merely exemplary in design, and may include any type or model of fixed wing turboprop aircraft, for example, not limited those having a particular horsepower (hp) engine class”, Col. 2 lines 62-65);
	means for securely attaching a rear end of the aircraft engine to the diametrical surface such that a front end of the aircraft engine extends transversely from the diametrical surface opposite the first direction such that the aircraft engine of the first aircraft is securely mounted to the second aircraft suitable for approved flight.

Regarding Claim 19, Zameroski teaches a method of adapting an engine to an aircraft, comprising:
	providing a skeletal framework (Fig. 2A elements 216) including multiple tubular members Fig. 2A elements 218) configured to support an aircraft engine of a first aircraft;
	providing one or more rear stiffeners attached to a rear end of the skeletal framework (Fig. 6B element 506A);
	providing one or more forward stiffeners attached to the front end of the skeletal framework (Fig. 6B element 504A) and to the fuselage of the aircraft;
	wherein the skeletal framework (Fig. 2A elements 216) is configured for installation to a second aircraft to retrofit the engine of the first aircraft to the second aircraft.
It is noted that due to the “configured for” language, the examiner will consider prior art that is capably of completing the function, even if not explicitly stated by the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zameroski et al. (US 10144526 B2).

Regarding Claim 10, Zameroski teaches the limitations set forth in Claim 1.
	Zameroski fails to explicitly teach that the skeletal framework is configured to support various components of the aircraft including the fuel lines, control system, and electronics.
	Zameroski is considered to be analogous to the claimed invention as they are in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have made the mounting system of Zameroski capable of supporting the systems described in the instant application. It is also noted that the mount disclosed by Zameroski supports the aircraft engine, which has fuel lines, control systems and electronics. Therefore the mounting device supports the stated systems as well. 

Regarding Claim 11, Zameroski teaches the limitations set forth in Claim 8.
	Zameroski fails to teach the one or more bracket members includes brackets of different sizes attached together and configured to support the weight of an aircraft engine.
“Aircraft 100 is merely exemplary in design, and may include any type or model of fixed wing turboprop aircraft, for example, not limited those having a particular horsepower (hp) engine class”, Col. 2 lines 62-65. Therefore it is disclosed that the mounting system of Zameroski was intended to be used in a variety of aircraft engine types. It is well known in the art through, routine testing and experimentation that if a designed mounting system was used for a larger engine, the brackets would be larger in size.  

Regarding Claim 18, Zameroski teaches the limitations set forth in Claim 17.
	Zameroski fails to explicitly teach means for retrofitting electrical, control, and fuel line connections of the second aircraft to mate the aircraft engine of the first aircraft. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have made the mounting system of Zameroski capable of supporting the systems described in the instant application. It is also noted that the mount disclosed by Zameroski supports the aircraft engine, which has fuel lines, control systems and electronics. Therefore the mounting device supports the stated systems as well.
	

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zameroski et al. (US 10144526 B2) in view of Zameroski (WO 2017197232 A1).

Regarding Claim 12, Zameroski (US 10144526 B2) teaches the limitations set forth in Claim 8.

	However, Zameroski (WO 2017197232 A1) teaches the one or more bracket members attach to one or more T-Square brace members circumferentially spaced around the aircraft engine (“housing 102 is "pocketed" (see, e.g., pocket 102C in FIG. 3D) inside to allow engine attachment component 200 (e.g., in a form of a "T-bracket") to extend up inside of housing 102. Housing 102 is configured to surround attachment portions 208 (e.g., between attachment portions 208 and interior of housing 102) as well as into and through connecting members 110 that connect attachment regions and housing 102”, Par. [0052] lines 3-9).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Zameroski (US 10144526 B2) with the T-bracket of Zameroski (WO 2017197232 A1). Doing so would allow for the secure connection of the aircraft engine to the mounting system. 

Regarding Claim 13, Zameroski (US 10144526 B2) and Zameroski (WO 2017197232 A1) teach the limitations set forth in Claim 12.
	Zameroski (WO 2017197232 A1) further discloses the one or more T- Square brace members are sandwiched between boots configured to dampen noise and vibration of the aircraft engine when in use (“isolator device 100 is configured such that housing 102 is rigidly connected to the airframe, while one or more plates 106, 118 (see, e.g., FIG. 2) that are sandwiched around elastomeric elements 108 are rigidly connected to engine attachment component 200.”, Par. [0043] lines 1-3.


Regarding Claim 14, Zameroski (US 10144526 B2) and Zameroski (WO 2017197232 A1) teach the limitations set forth in Claim 13.
	Zameroski (WO 2017197232 A1) further discloses the boots are made of rubber (“Isolator device 100 is accordingly configured to withstand higher temperatures compared to conventional isolator configurations while utilizing lower temperature elastomeric elements 108 (e.g. made from natural rubber)”, Par. [0044] lines 14-16).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644